Citation Nr: 1021015	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether a September 1998 rating decision denying 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

3.  Whether there was a pending claim for entitlement to 
service connection for tinnitus for accrued benefits 
purposes.

4.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to July 
1945.  He received multiple decorations and citations, 
including four Bronze Battle Stars and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2008 and May 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The July 2008 decision 
denied entitlement to service connection for the cause of the 
Veteran's death and to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.  The May 2009 rating decision determined 
that there was no CUE in a September 1998 rating decision 
that denied entitlement to TDIU and that there was no CUE 
concerning the report of tinnitus in the Veteran's service 
treatment records.  The appellant, the surviving spouse of 
the Veteran, appealed those decisions to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in April 2009.  
That development was completed, and the case has since been 
returned to the Board for appellate review.  

As previously discussed in the April 2009 remand, the RO had 
originally characterized one of the issues as whether there 
was CUE concerning the report of tinnitus in the Veteran's 
service treatment records.  However, the record does not 
contain any prior rating decision in which entitlement to 
service connection for tinnitus was specifically denied. As 
such, there is no final rating decision in which there could 
be CUE.  The appellant is essentially contending that the 
evidence had shown that the Veteran was entitled to service 
connection for tinnitus.  In particular, she asserted in the 
August 2009 VA Form 9 that the Veteran's service treatment 
records documented him as having tinnitus and that he was 
also assessed as having the disorder in 1966, but that the 
issue was never adjudicated.  She believed that there should 
have been an inferred claim for service connection for 
tinnitus.  As a result, the issue was recharacterized and 
adjudicated in a March 2010 statement of the case (SOC) as 
whether there was a pending claim for entitlement to service 
connection for tinnitus for accrued benefits purposes.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
February 2008, and the immediate cause of death was listed as 
congestive heart failure.

3.  At the time of the Veteran's death, service connection 
had been established for a healed bony defect of the temporal 
bone with a metal plate and for posttraumatic encephalopathy.

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The appellant's contentions do not constitute a valid 
claim of CUE in the September 1998 rating decision.

6.  At the time of the Veteran's death in February 2008, he 
had no pending claims for entitlement to any VA benefits.

7.  The Veteran was not a former prisoner of war, and he was 
not in receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death.  Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2009).

2.  The appeal of the issue of whether CUE exists in the 
September 1998 rating decision, which denied entitlement to 
TDIU, is dismissed. 38 C.F.R. § 3.105 (2009).

3.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2009).

4.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that additional notice requirements apply in the context of a 
claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
In particular, notice should include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice. 

With respect to the appellant's claim for accrued benefits 
and DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the 
Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit. 
VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an 
inquiry based upon the evidence of record prior to the 
Veteran's death and not based upon the development of new 
evidence.  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claims as a 
matter of law, the notice and duty to assist provisions are 
inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Similarly, with respect to the claim of CUE in the September 
1998 rating decision, the Board notes that notice and 
assistance requirements are not applicable to requests for 
revision of a final decision based on CUE because the matter 
involves an inquiry based upon the evidence of record at the 
time of the decision rather than the development of new 
evidence. Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for accrued benefits, 
CUE, or DIC pursuant to the provisions of 38 U.S.C.A. § 1318. 
See 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to an appellant are to be 
avoided).  Accordingly, it is not prejudicial for the Board 
to decide the issues of entitlement to accrued benefits, CUE, 
and DIC pursuant to the provisions of 38 U.S.C.A. § 1318, 
without further development. Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the issue of entitlement to service 
connection for the cause of the Veteran's death, the Board 
does acknowledge that the RO did not provide the appellant 
with adequate notice prior to the initial decision in July 
2008. Nevertheless, the RO did send the appellant letters in 
May 2008 and December 2009, which did collectively inform her 
about the evidence necessary to substantiate her claim and 
the division of responsibilities in obtaining the evidence.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the appellant's claim was readjudicated 
in a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim. Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the Veteran's death.  Specifically, the May 
2008 letter stated that the evidence must show that the 
Veteran died in service or from a service-connected injury or 
disease.  That letter also stated that medical evidence was 
needed showing that the Veteran's service-connected 
disabilities caused or contributed to his death.  It was 
specifically noted that to establish service connection for 
the cause of death it must be shown that the condition 
causing his death had its onset in service or was permanently 
aggravated by service.  

The December 2009 letter also indicated that service 
connection had been established during the Veteran's lifetime 
for a healed bony defect of the left temporal bone with a 
metal plate and for posttraumatic encephalopathy and that she 
needed evidence showing that a service-connected disability 
was the primary or contributory cause of death.  The letter 
further explained that in order to support a claim for a 
cause of death that was not service-connected the evidence 
must show that the disability was incurred in or aggravated 
during service and was the primary or contributory cause of 
death.  

Additionally, the June 2009 statement of the case (SOC) and 
the March 2010 supplemental statement of the case (SSOC) 
provided the appellant with the pertinent regulations and 
notified her of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2008 and December 2009 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claim and 
that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2008 and December 2009 letters notified the appellant 
that she must provide enough information about the Veteran's 
records so that they could be requested from the agency or 
person that has them.  It was also requested that she 
complete and return a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), if the Veteran had received any private medical 
treatment.  In addition, the May 2008 and December 2009 
letters stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date.  In this regard, the Board notes that the December 2009 
letter explained how effective dates are determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  A copy 
of the Veteran's death certificate has also been associated 
with the claims file.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death. Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
Veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the appellant has not 
contended that the Veteran's service-connected disabilities 
caused his death.  Instead, she has claimed that his 
congestive heart failure was related to his military service.  
However, the Veteran has not been shown to have had 
congestive heart failure in service or any other event, 
disease, or injury in service to which his death could have 
been related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which his death could 
be related, the Board finds that obtaining a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3). There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in February 2008.  The immediate cause of death 
was listed as congestive heart failure.  

At the time of the Veteran's death, service connection had 
been established for a healed bony defect of the temporal 
bone with a metal plate and for posttraumatic encephalopathy.  
The medical evidence of record does not show, nor has the 
appellant contended, that the Veteran's service-connected 
disabilities were a principal or contributory cause of his 
death.  In fact, the Veteran's death certificate does not 
make any reference to such disabilities, and the appellant 
specifically indicated in a March 2008 VA Form 21-534 that 
she was claiming service connection for the cause of the 
Veteran's death based on his heart condition.  She did not 
mention the disabilities for which service connection had 
already been established.  Therefore, the Board concludes 
that the Veteran's service-connected healed bony defect of 
the temporal bone with a metal plate and for posttraumatic 
encephalopathy were not a principal or contributory cause of 
death.

In addition, the Board finds that the Veteran did not have 
congestive heart failure that was causally or etiologically 
related to his military service.  The Veteran's service 
treatment records are entirely negative for any complaints, 
treatment, or diagnosis of such a disorder.  In fact, his 
cardiovascular system was evaluated as normal in November 
1944, and an April 1945 preoperative examination and 
anesthetic record was negative for any heart problems.  There 
were no other examinations pertaining to his heart.  

The Veteran's blood pressure was recorded as 120/80, 128/80, 
124/70, and 140/86 in November 1994, and ranged from 110/58 
to 134/90 in April 1945.  There was no indication that that 
the Veteran was diagnosed or treated for hypertension at any 
time during his military service.  Parenthetically, the Board 
notes that the term "hypertension" refers to persistently 
high arterial blood pressure.  Medical authorities have 
suggested various thresholds ranging from 140 mm. Hg systolic 
and from 90 mm. Hg diastolic. See Dorland's Illustrated 
Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA 
rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm. See 38 
C.F.R. § 4.104, Code 7101, Note 1 (2009).  

Moreover, the Veteran did not seek treatment for his heart 
immediately following his separation from service or until 
many decades thereafter.  In fact, the Veteran's 
cardiovascular system was found to be normal during a 
February 1946 VA examination, and his blood pressure was 
recorded as 114/72.  In October 1991, the Veteran suffered a 
myocardial infarction and was admitted to a hospital with 
complaints of chest pain, shortness of breath, and sweating.  
It was noted that he had been in excellent health without any 
hypertension.  He denied having a family history of heart 
disease and indicated that he had never been aware of any 
cardiac problems prior to his hospitalization.  Therefore, 
the Board finds that congestive heart failure did not 
manifest in service or for many years thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of 
congestive heart failure, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that congestive 
heart failure manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's cause of death to his military service.  
As noted above, there was no event, disease, or injury in 
service to which that disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

The appellant's assertions are the only evidence contained in 
the claims file showing that the Veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore, 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.


II.  CUE

Under 38 C.F.R. § 3.104(a) (2005) and 38 C.F.R. § 3.105(a) 
(2005), a rating action is final and binding in the absence 
of a finding of CUE.  When CUE is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision. See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a).

CUE is special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board. 38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any 
error but rather it is the sort of error that, had it not 
been made, would have manifestly changed the outcome of the 
rating decision so that the benefit sought would have been 
granted. Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that 
"[i]t is difficult to see how either failure in 'duty to 
assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1993) 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error. Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In this case, the appellant alleged in her January 2009 
notice of disagreement that VA failed to consider the 
provisions of marginal employment when denying entitlement to 
TDIU in rating decisions dated in October 1991 and August 
1997.  In particular, she stated that VA overlooked the fact 
that the Veteran was only marginally employed in a sheltered 
work environment, as he was no longer able to perform all of 
the required aspects of a farmer and took breaks.  The 
appellant stated that the Veteran's employment was seasonal 
because he was unable to work full-time.  Thus, she believed 
that the RO should have considered the provisions of 
38 C.F.R. § 4.16 and VBA's Adjudication Procedure Manual 
pertaining to marginal employment.   

In her July 2009 VA Form 9, the appellant reiterated her 
contention that there was CUE in October 1991 and August 1997 
decisions.  She once again asserted that the RO had failed to 
consider the fact that the Veteran was no longer gainfully 
employed as a farmer and was forced to sell his farm because 
he was unable to complete the tasks required due to his 
service-connected disabilities.  She also claimed that the RO 
had overlooked the fact that he had only been employed on a 
marginal basis.

Initially, the Board notes that a claim for TDIU was not 
adjudicated in 1991 or 1997.  In fact, the claims file does 
not contain any rating decisions issued during either year.  
Instead, the Veteran filed his original claim for TDIU in 
August 1997 at which time he noted that he had worked 45 
hours per week farming from 1946 to 1990 and that his highest 
gross earnings was $40,000 per year.  The Veteran stated that 
he had last worked full-time on October 9, 1991, which was 
the day he suffered a heart attack, and claimed that his 
service-connected disabilities prevented him from securing or 
following any substantially gainful occupation.  

A September 1998 rating decision denied the Veteran's claim 
for TDIU.  That decision considered VA medical records dated 
from February 1956 to September 1997 and VA examination 
reports dated in October 1997.  The RO noted that a 
neurologist stated that the Veteran was employable with 
regards to his service-connected head wound and skull defect, 
but that he was unemployable due to his nonservice-connected 
heart disability and colon cancer.  The general medical 
examiner also stated that the Veteran did not appear capable 
of ongoing employment in view of his heart disease and the 
need for treatment of colon cancer.  As such, the RO 
determined that the Veteran's service-connected disabilities 
did not render him unable to secure or follow a substantially 
gainful job as a result of his service-connected 
disabilities.  Instead, he was considered unemployable due to 
nonservice-connected disorders.  

The Veteran was notified of the September 1998 decision and 
of his appellate rights, but he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Previous determinations are final and binding in 
the absence of clear and unmistakable error (CUE).

As previously noted, the appellant has made assertions of CUE 
in October 1991 and August 1997 decisions.  However, as 
discussed above, the RO did not issue any decision during 
either of those months.  

Moreover, even assuming that the appellant actually meant to 
argue that there was CUE in the September 1998 rating 
decision, her contentions do not constitute a valid claim of 
CUE.  In this regard, the RO did find that the Veteran was 
unemployable in the September 1998 rating decision, and thus, 
any discussion regarding marginal employment was rendered 
moot.  Instead, the issue was whether his unemployability was 
due solely to his service-connected disabilities.  Thus, the 
failure to discuss regulations or provisions pertaining to 
marginal employment would not constitute CUE in this case 
because there is nothing to suggest that had there been a 
written discussion of such regulations or provisions, a 
different result would have ensued. See Crippen, 9 Vet. App. 
at 421 (1996).  Indeed, there would still have been no 
evidence showing that the Veteran's service-connected 
disabilities alone rendered him unemployable.  Consequently, 
the alleged error is not the sort that had it not been made 
would have manifestly changed the outcome of the rating 
decision so that the benefit sought would have been granted. 
Russell v. Principi, 3 Vet. App. 310, 313 (1992); 

As previously noted, the appellant has asserted that the 
Veteran was no longer gainfully employed as a farmer and sold 
his farm to because he was unable to complete the required 
tasks due to his service-connected disabilities.  Her 
representative also asserted in an October 2009 informal 
hearing presentation that the Veteran would have been 
considered totally disabled due to his service-connected 
disabilities since 1991 if he had been properly evaluated.  
However, such arguments amount to a dispute of facts, and it 
appears that the appellant is essentially requesting that the 
Board reweigh or reevaluate the evidence and reach a 
different conclusion.  However, such a disagreement with how 
the facts were weighed or evaluated is not clear and 
unmistakable error. Russell, 3 Vet. App. at 313.

Based on the foregoing, the Board finds that the appellant's 
contentions do not constitute a valid claim of CUE in the 
September 1998 rating decision. The Court has held that CUE 
claims that are denied based on the absence of legal merit or 
lack of entitlement under the law should be dismissed without 
prejudice. See Simmons v. Principi, 17 Vet. App. 104 (2003); 
see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  
Accordingly, the issue of whether there was CUE exists in the 
September 1998 rating decision is dismissed.


III.  Accrued Benefits

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Applicable regulations provide that periodic monetary 
benefits (other than insurance and servicemember's indemnity) 
authorized under laws administered by VA to which an 
individual was entitled at his or her death under existing 
ratings or decisions or those based on evidence in the file 
at date of death, and due and unpaid will, upon the death of 
such individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  "Evidence in the file at the 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's (in the instant case, 
the veteran's) death, even is such evidence was not 
physically located in the VA claim folder on or before the 
date of death, in support of a claim for VA benefits pending 
on the date of death. 38 C.F.R. § 3.1000(d)(4) (2009).  
"Claim for VA benefits pending on the date of death" means 
a claim filed with VA that had not been finally adjudicated 
by VA on or before the date of death. 38 C.F.R. 
§ 3.1000(d)(5) (2009).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation by an 
apportionee, surviving spouse, child, or parent is deemed to 
include a claim for any accrued benefits. 38 C.F.R. 
§ 3.1000(c) (2009).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  She did file 
an application for accrued benefits within one year of the 
Veteran's death.  However, as will be explained below, the 
Veteran did not have any pending claims at the time of his 
death in February 2008.  As such, there were no unpaid 
benefits to which the Veteran was entitled.
 
The appellant contends that the issue of entitlement to 
service connection for tinnitus was never adjudicated.  In 
particular, she notes that the Veteran was diagnosed with 
tinnitus during his military service and again in 1966 and 
that a claim for service connection should have been 
inferred.  

The Board notes that the Veteran did submit an application 
for insurance to VA in February 1966, and he specifically 
indicated in that application that he had noticed a decrease 
in his hearing during the prior few months.  The insurance 
unit then requested in October 1966 that the RO render a 
determination regarding service connection for a hearing 
defect.  

The Veteran was provided a VA examination in December 1966 in 
connection with his claim for service connection for a 
hearing defect.  The examination request noted that there was 
no previous report of defective hearing, but that the Veteran 
did have tinnitus following his head injury in service.  The 
examiner also observed that the Veteran had had tinnitus, was 
a farmer, and had considerable noise exposure working on his 
tractor.  He diagnosed the Veteran with mild bilateral 
traumatic nerve deafness due to noise exposure with only the 
frequency of 4000 to 5000 involved.  The examiner commented 
that there were no recommendations and stated that the 
Veteran did not require any further evaluation because his 
hearing was excellent.

The RO issued a rating decision dated in January 1967, which 
denied service connection for deafness.  In particular, it 
was noted that an examination had revealed very good hearing.  
The RO also observed that that the Veteran did have 
subjective complaints of tinnitus at his VA examination and 
that he was a farmer and had considerable noise exposure 
working on his tractor.  

After considering the forgoing, the Board concludes that the 
appellant is not entitled to accrued benefits.  Specifically, 
there was no pending claim at the time of the Veteran's death 
in February 2008.  The fact that the Veteran had tinnitus in 
service and was later noted to have tinnitus is insufficient 
to constitute a claim.  The Court has held that before VA can 
adjudicate an original claim for benefits "the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it" and that the Board is not 
required to conjure up issues that were not raised by an 
appellant. See Brannon v. West, 12 Vet. App. 32 (1998).  The 
Court has also held that "[t]he mere existence of medical 
records generally cannot be construed as an informal claim; 
rather, there must be some intent by the claimant to apply 
for a benefit." Criswell v. Nicholson, 20 Vet. App. 501, 504 
(2006).  

The Veteran never submitted any statement specifically 
indicating that he was claiming service connection for 
tinnitus.  In fact, none of his submissions to VA ever 
referenced that specific disorder.  

Indeed, the issue of service connection for defective hearing 
was referred to the RO for adjudication by the insurance unit 
based on his statement that he had noticed a decrease in his 
hearing.  There was no mention of tinnitus at that time.  
Nevertheless, the RO did adjudicate the issue in the January 
1967 rating decision and specifically discussed the Veteran 
complaints of tinnitus.  Thus, even if the Veteran did have a 
claim for service connection for tinnitus, the RO addressed 
it in the January 1967 rating decision.  In Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and in Ingram v. 
Nicholson, 21 Vet. App. 232 (2007), the Federal Circuit and 
the Court recognized the existence of an implicit denial 
rule.  The "implicit denial" rule provides that, in certain 
circumstances, a claim for benefits will be deemed to have 
been denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision. See Deshotel, 
457 F.3d at 1261.  When a RO decision "discusses a claim in 
terms sufficient to put the claimant on notice that it was 
being considered and rejected, then it constitutes a denial 
of that claim even if the formal adjudicative language does 
not 'specifically' deny that claim." Ingram, 21 Vet. App. at 
255.  The key question in the implicit denial inquiry is 
whether it would be clear to a reasonable person that VA's 
action that expressly refers to one claim is intended to 
dispose of others as well. Adams v. Shinseki, 568 F.3d 956, 
962-963 (Fed. Cir. 2009).  As previously noted, the January 
1967 rating decision did specifically discuss the Veteran's 
complaints of tinnitus, and thus, it would seem clear that 
the RO did consider and adjudicate the issue.

Following the issuance of the January 1967 rating decision, 
the Veteran never submitted any other statements or evidence 
referencing tinnitus.  Nor were there any other documented 
complaints, treatment, or diagnosis of tinnitus.  As such, 
the Veteran did not file a claim for service connection for 
tinnitus or demonstrate any intent to do so following the 
issuance of the January 1967 rating decision.

Based on the foregoing, the Board finds that the Veteran did 
not have a claim for entitlement to any VA benefits pending 
at the time of his death.  Thus, there is no legal basis upon 
which to award accrued benefits.  Accordingly, the 
appellant's claim must be denied.


IV.  DIC

A surviving spouse may establish entitlement to dependency 
and indemnity compensation (DIC) where it is shown that a 
Veteran's death was not the result of willful misconduct, and 
at the time of death, the Veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the Veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the Veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002).  The statute was 
implemented by VA at 38 C.F.R. § 3.22.  

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000); see 38 C.F.R. § 3.22 (2009).  The final 
regulation reflected VA's conclusion that 38 U.S.C.A. § 
1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the 
Federal Circuit held that the application of amended section 
3.22 to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect. 

Based on the foregoing, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.   Therefore, the only possible ways 
for the appellant to prevail on her claim for benefits under 
38 U.S.C.A. § 1318 are (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  Initially, the Board notes that the 
evidence does not show, nor does the appellant assert, that 
the Veteran was a former prisoner of war.  

In addition, the Veteran was not in receipt of compensation 
at the 100 percent rate due to service-connected disability 
for a period of at least five years immediately after his 
discharge from active service or for 10 or more years prior 
to his death.  Nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable 
error in a prior decision, which has not been established 
here.  

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
Veteran had a total evaluation based upon individual 
unemployability due to service-connected disabilities 
effective from June 13, 2006.  He served on active duty from 
February 1942 to July 1945 and later died in February 2008.  
As such, the time requirement for a total disability rating 
under 38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  
However, in this case, the appellant has not successfully 
pled clear and unmistakable error in any prior rating 
decision that would have entitled the Veteran to a total 
rating.  Indeed, the Board has determined in the decision 
above that there was no CUE in the September 1998 rating 
decision that denied entitlement to TDIU.

Accordingly, as the Veteran was not entitled to receive 100 
percent disability for either at least five years after his 
separation from active service or for at least the 10 years 
prior to his death, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318.  While the Board is 
sympathetic toward the appellant, it is bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  The Board is without authority to grant 
benefits. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress." Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The appeal of the issue of whether CUE exists in the 
September 1998 rating decision is dismissed.

Entitlement to accrued benefits is denied.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


